DAUKSCH, Judge,
dissenting:
I must respectfully dissent. I would grant certiorari and quash the order denying the motion to compel.
Petitioner has alleged the Respondent Russ was an employee of Respondent Crosby and that Russ wrongfully evicted and assaulted Petitioner while acting as an employee of Crosby.
Crosby has denied much of the complaint and alleges his relationship with Russ is one of lessor-lessee not principal-agent. He says Russ’ actions are not to be imputed to Crosby because Russ merely subleased to Petitioner.
During the taking of Crosby’s deposition certain questions were asked which con*432cerned; one, the relationship of Russ to Crosby; two, the ownership by Crosby of a particular pool hall; three, Crosby’s practices as to rent collection at other properties; and four, whether Crosby has agreements with others similar to the one with Russ.
The question on appeal is whether this interrogation seeks relevant or material evidence or could lead to the discovery of relevant or material evidence. My answer is yes and I feel the trial court departed, from the essential requirements of law when it refused to compel the answers.. Fla.R.Civ.P. 1.280. Murray Van and Storage, Inc. v. Murray, 343 So.2d 61 (Fla. 4th DCA 1977).